It appearing from the petition of C. C. Price, and from the records of the Supreme Court of the State of Florida, that the judgment and sentence of conviction against said C. C. Price under which he was committed to the custody of the respondent, Commissioner of Agriculture of the State of Florida as keeper of the State Prison, has been reversed by the Supreme Court of Florida, as appears by the mandate of said Court which has been transmitted to the Circuit Court of the Fourteenth Judicial *Page 901 
Circuit in and for Jackson County, Florida, and that by reason thereof that the further imprisonment of said C. C. Price in the State Prison under the sentence imposed upon him would be contrary to law, but that said prisoner, C. C. Price, should be delivered to the custody of the Sheriff of Jackson County to be produced before the Judge of the Circuit Court of Jackson County, Florida, in and for the Fourteenth Judicial Circuit, for further proceedings according to law in obedience to the mandate of the Supreme Court in the premises, it is thereupon ordered that the petitioner, C. C. Price, be and he is hereby delivered to the custody of the Sheriff of Jackson County, Florida, with directions to produce him before the Circuit Judge of the Fourteenth Judicial Circuit, in and for said County, for such further proceedings as may be according to law.